United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5039                                                September Term, 2020
                                                                     1:20-cv-03591-RDM
                                                      Filed On: July 7, 2021
In re: Sealed Case


           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:        Wilkins and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge


     UNDER SEAL JUDGMENT NOT
      AVAILABLE TO THE PUBLIC